DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-20 are pending. Claims 1, 10, and 19 are independent.

Priority
	Acknowledgement is made of Applicant’s claim to domestic benefit of application 16/841,438, filed 04/06/2020, and provisional application 62/829,611 filed 04/04/2019. The instant application is a divisional of application 16/841,438.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2012/0072835 A1), in view of Eidelson et al. (US 2012/0331399 A1).

Regarding claim 1, Gross teaches a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by at least one processor, are configured to cause a computing device to (FIG. 1 and [0016]: non-transitory CRM corresponds to any one of RAM 105, ROM 107, and memory 115. “Software may be stored within memory 115 and/or other storage to provide instructions to processor 103 for enabling computing device 110 to perform various functions. For example, memory 115 may store software used by the computing device 110, such as an operating system 117, application programs 119, and an associated database 121. Alternatively, some or all of the computer executable instructions for computing device 110 may be embodied in hardware or firmware (not shown).”):
present, within a conversation view, a first post and at least one other post, the first post including an identifier of an author of the first post and content provided by the author of the first post ([0044] in relation to FIG. 8: posts 502-505 are presented within a conversation view. Post 503 may correspond to a first post, which includes an identifier of an author of the first post and content provided by the author);
receive a first selection of the first post within the conversation view (FIG. 8 and [0048]: a first selection for first post 503 is received);
in response to receiving the first selection of the first post within the conversation view, present the first post within a selected state, at least one of the identifier of the author or the content being presented larger in the selected state than in the conversation view (FIG. 8 and [0048]: “the determined screen layout includes a single window 810 on the right side of the screen showing the full text of the selected post in a larger font.”).

Although Gross teaches in response to receiving 

Eidelson teaches receive a first selection of  (FIG. 5 and [0060-0061]: a first selection of an element/profile information, represented by a contact icon, within the conversation view is received);
in response to receiving the first selection of the  (FIG. 5 and [0061]: in response to the first selection, the element/profile information is presented within a selected state. In a selected state, the profile information is represented as a hover card 502);
receive a second selection of the  (FIG. 5 and [0062]: a second selection of the element/profile information within a selected state is received “by selecting the name portion within the hover card”); and
in response to receiving the second selection of the  (FIG. 6 and [0062-0064]: in response to receiving the second selection, a profile card associated with the author/Adam Jones is presented. The profile card includes the identifier of the author, as seen in at least profile header 602, and a description of the author, as seen in at least introductions 604).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first post within the selected state and the presentation of a profile card as disclosed in Gross by incorporating the teachings of Eidelson and include receiving a second selection of the first post within the selected state; and in response to receiving the second selection of the first post within the selected state, presenting a profile card associated with the author, the profile card including the identifier of the author and a description of the author. Doing so would help conserve processing resources and display real estate as it prevents a profile card, which may or may not be needed by the user, from being displayed after only a single selection of a post, as seen in FIG. 7 of Gross. Instead, the user can perform a second selection on the first post within the selected state (e.g. the first post in the selected state in single window 810 of FIG. 8 of Gross) in a fashion like the selection of a name portion of the hover card as disclosed in Eidelson (FIGS. 5-6 and [0062]) to ensure that the profile card is displayed when additional profile information is needed. Furthermore, having the identifier and a description of the author included in the profile card would help the user confirm that they are viewing a profile card for the intended author (via the identifier) and gain knowledge about the target author (via the description) that could help the user better understand the context of a post.

Regarding claim 6, Gross in view of Eidelson teaches the non-transitory computer-readable storage medium of claim 1. Gross further teaches wherein the first selection includes an input into a portion of a display that is presenting the first post (FIG. 8 and [0048]: a first selection for first post 503 includes an input into a portion of a display presenting the first post; FIG. 1 and [0016]: for example, a display corresponds to a touch screen, which is part of I/O module 109).

Regarding claim 7, Gross in view of Eidelson teaches the non-transitory computer-readable storage medium of claim 1. Gross does not explicitly teach wherein the second selection includes an input into a portion of a display that is presenting the identifier of the author.
Eidelson further teaches wherein the second selection includes an input into a portion of a display that is presenting the identifier of the author (FIG. 5 and [0062]: a second selection of the element/profile information within a selected state is received “by selecting the name portion within the hover card”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gross in view of Eidelson by incorporating the further teachings of Eidelson wherein the second selection includes an input into a portion of a display that is presenting the identifier of the author. Doing so would allow the second selection to be received with greater precision and, thus, encourage more deliberation from the user. In this way, the profile card is presented when the user provides greater deliberation to indicate that they would like to learn more about the author by, intuitively, selecting the identifier. The profile card would be less likely unintentionally opened by inadvertent user input.

Regarding claim 8, Gross in view of Eidelson teaches the non-transitory computer-readable storage medium of claim 1. Gross further teaches wherein the content includes text ([0044] in relation to FIG. 8: “Each post 502-505 may also include at least some of the content of the post. In some examples, the full text content of the post or comment is displayed within each post 502-505 on the left side of the screen. Alternatively, in order to conserve screen space and/or to display larger numbers of posts on the screen at the same time, the full text content of the posts might not be displayed within each post 502-505 (e.g., zero characters, the first 20 characters, first 40 characters, etc.).”).

	Regarding claim 9, Gross in view of Eidelson teaches the non-transitory computer-readable storage medium of claim 1. Gross further teaches wherein the content includes at least one image ([0044] in relation to FIG. 8: “Each microblog post 502-505 or comment on the left side of the screen may include basic information about the post, including the author's name and a picture or icon provided by the author.”).

	Regarding claims 10 and 15-18, the claims recite a method comprising limitations corresponding to the non-transitory computer-readable medium of claims 1 and 6-9, respectively, and are therefore rejected on the same premises.

	Regarding claim 19, the claim recites an apparatus comprising: at least one processor; and a non-transitory computer-readable storage medium comprising instructions stored thereon that, when executed by the at least one processor (IG. 1 and [0016]: apparatus corresponds to microblog client device 110. Non-transitory CRM corresponds to any one of RAM 105, ROM 107, and memory 115. “Software may be stored within memory 115 and/or other storage to provide instructions to processor 103 for enabling computing device 110 to perform various functions. For example, memory 115 may store software used by the computing device 110, such as an operating system 117, application programs 119, and an associated database 121. Alternatively, some or all of the computer executable instructions for computing device 110 may be embodied in hardware or firmware (not shown).”), are configured to cause the apparatus to perform operations corresponding to the non-transitory computer-readable storage medium of claim 1 and is therefore rejected on the same premise.

Claims 2-5, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US 2012/0072835 A1), in view of Eidelson et al. (US 2012/0331399 A1), and in view of Torvin et al. (US 2019/0267138 A1).

Regarding claim 2, Gross in view of Eidelson teaches the non-transitory computer-readable storage medium of claim 1. Gross in view of Eidelson does not explicitly teach wherein the instructions are further configured to cause the computing device to: process a first return input after presenting the profile card; and in response to processing the first return input, present the first post within the selected state.
Torvin teaches wherein the instructions are further configured to cause the computing device to: process a first return input after presenting the (FIGS. 3, 5, and 10 and [0108]: for example, a first return input corresponds to the user selecting outside of single setting card portion 320, as seen in FIG. 10, after presenting the single setting card portion 320. This causes a return to displaying the mini settings card state 54. See the arrows from “Display a Single Setting Card Portion” to “Display Mini Settings Cards” to “Display General GUI” in FIG. 3. The first return input corresponds to the arrow from “Display a Single Setting Card Portion” to “Display Mini Settings Cards”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings, including the profile card and the first post, as disclosed Gross in view of Eidelson by incorporating the teachings of Torvin wherein the instructions are further configured to cause the computing device to: process a first return input after presenting the profile card; and in response to processing the first return input, present the first post within the selected state. Doing so would “actively improv[e] the efficiency of the interaction between the various process features and/or settings of the graphical user interface and the computing apparatus because users may be able to access such various process features and/or settings more quickly and in a more accessible manner than previous graphical user interfaces” (Torvin, end of [0004]) and “make navigating and handling settings easy to understand, intuitive to operate, and welcoming to users” (Torvin, [0008]). The cyclical return inputs, including the first return input, as summarized in FIG. 3 of Torvin, allow the user to more intuitively and efficiently navigate between different display states so as to more easily access the different levels of content displayed. For example, the profile card of Gross in view of Eidelson is modified so that it does not occupy the full screen, as seen for the single setting card portion 320 of FIG. 10 of Torvin, allowing the user to efficiently and intuitively perform a first return input including inputting outside of the profile card/single setting card portion 320 to return to the previous display state that is the mini settings card state (underneath the single setting card portion 320) illustrated in FIG. 5 of Torvin. Specifically, the location of the return input of being outside of the profile card promotes intuitiveness as it emphasizes to and makes it easy to comprehend for the user that the previous display state may be accessed when interacting with the display state “underneath” the current state which displays the profile card.

Regarding claim 3, Gross in view of Eidelson and in view of Torvin teaches the non-transitory computer-readable storage medium of claim 2. Gross in view of Eidelson and in view of Torvin further teaches wherein the first return input includes an input into a portion of a display that is outside the profile card (Torvin, FIGS. 3, 5, and 10 and [0108]: for example, a first return input corresponds to the user selecting outside of single setting card portion 320, as seen in FIG. 10, after presenting the single setting card portion 320. This causes a return to displaying the mini settings card state 54 as seen in FIG. 5; See also FIG. 6 and [0094] for another example of a first return input) (Eidelson, for the profile card aspect, FIG. 6 and [0062-0064]: in response to receiving the second selection, a profile card associated with the author/Adam Jones is presented. The profile card includes the identifier of the author, as seen in at least profile header 602, and a description of the author, as seen in at least introductions 604).

	Regarding claim 4, Gross in view of Eidelson and in view of Torvin teaches the non-transitory computer-readable storage medium of claim 2. Gross in view of Eidelson and in view of Torvin further teaches wherein the instructions are further configured to cause the computing device to:
process a second return input after presenting the first post within the selected state in response to processing the first return input; and
after processing the second return input, present the first post and at least one other post in the conversation view (Torvin, FIG. 3, FIG. 5 to FIG. 4, [0078], FIG. 12B and [0087], and [0108]: for example, a second return input corresponds to the user selecting outside of the plurality of mini settings cards 310, as seen in FIG. 5, after presenting the mini settings cards 310 in the mini settings card state 54 in response to the first return input. This causes a return to displaying the general GUI state 52 as seen in FIG. 4 and further described in [0075]. See the arrows from “Display a Single Setting Card Portion” to “Display Mini Settings Cards” to “Display General GUI” in FIG. 3. The second return input corresponds to the arrow from “Display Mini Settings Cards” to “Display General GUI”.) (Gross, for the first post in the selected state and the presentation of the first post and at least one other post in the conversation view aspects, [0044] in relation to FIG. 8 and [0048]: posts 502-505 are presented within a conversation view. Post 503 may correspond to a first post, which includes an identifier of an author of the first post and content provided by the author. Post 503 may be selected to be displayed in the selected state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gross in view of Eidelson and in view of Torvin by incorporating the further teachings of Torvin wherein the instructions are further configured to cause the computing device to: process a second return input after presenting the first post within the selected state in response to processing the first return input; and after processing the second return input, present the first post and at least one other post in the conversation view. Doing so would “actively improv[e] the efficiency of the interaction between the various process features and/or settings of the graphical user interface and the computing apparatus because users may be able to access such various process features and/or settings more quickly and in a more accessible manner than previous graphical user interfaces” (Torvin, end of [0004]) and “make navigating and handling settings easy to understand, intuitive to operate, and welcoming to users” (Torvin, [0008]). The cyclical return inputs, including the second return input, as summarized in FIG. 3 of Torvin, allow the user to more intuitively and efficiently navigate between different display states so as to more easily access the different levels of content displayed. For example, the first post within a selected state, as disclosed in Gross in view of Eidelson, is comparable to at least the content displayed in the mini settings cards state seen in FIG. 5 of Torvin. The user may efficiently and intuitively perform a second return input including inputting into a portion of a display presenting the content (outside perimeter 199 of FIG. 12B) to return to the previous display state that is the general graphical user interface state 52 illustrated in FIG. 4 of Torvin, comparable to displaying the post and at least one other post in the conversation view. Specifically, the location of the return input of being in a portion of a display presenting the content emphasizes to and makes it easy to comprehend for the user that the previous display state will still display at least content related to the current content so that the user does not abruptly nor unexpectedly transition to the new display state, like the general graphical user interface state/the post and at least one other post in the conversation view.

	Regarding claim 5, Gross in view of Eidelson and in view of Torvin teaches the non-transitory computer-readable storage medium of claim 4. Torvin further teaches wherein the second return input includes an input into a portion of a display that is presenting the content (FIG. 5 to FIG. 4, [0078], [0087], and FIG. 12B: the second return input includes an input into a portion of a display that is presenting the content. Here, the portion corresponds to the portion outside of frame, or perimeter, 199 as seen in FIG. 12B. This portion also presents the content, including blood pressure, pulse, and more.).

Regarding claims 11-14, the claims recite a method comprising limitations corresponding to the non-transitory computer-readable medium of claims 2-5, respectively, and are therefore rejected on the same premises.

	Regarding claims 20, the claim recites an apparatus comprising limitations corresponding to the non-transitory computer-readable medium of claim 2 and is therefore rejected on the same premise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:
US 7921187 B2: displaying a full detailed content item upon selection of a summary of the content item
US 7896231 B2: returning an image to its original size and position after selecting an area of the display outside of the selected image
US 2020/0167044 A1: reverting to a previously displayed window upon an input detected outside of a pop-up window
US 2015/0127591 A1: displaying information about a selected post, including a user identifier of the author
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNY NGUYEN/Examiner, Art Unit 2171